ORDER
PER CURIAM:
Redina Burge applied for unemployment benefits after her employment with Propulsion Control Company, LLC was terminated in July ,2015. Propulsion protested the claim on the basis that Burge had been discharged for misconduct. The Labor and Industrial Relations Commission found that Burge’s termination was not for misconduct connected with work, and that she was therefore eligible for unemployment benefits. Propulsion appeals, arguing that the Commission’s decision is not supported by competent and substantial evidence. We affirm. Because a published opinion would have no precedential value, we have provided the parties with an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).